Name: Commission Regulation (EEC) No 2783/84 of 2 October 1984 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10 . 84 Official Journal of the European Communities No L 262/5 COMMISSION REGULATION (EEC) No 2783/84 of 2 October 1984 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee of Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 12 thereof, Whereas, according to Annex II to Regulation (EEC) No 2042/75 ('), the period of validity of export licences is fixed for common wheat, meslin , rye , barley, oats , maize, buckwheat, millet, canary seed ^rain sorghum, durum wheat and other cereals until ¢: end of the second month following the month of issue of licence and account should be taken of the new conditions of competition obtaining on the world market vhereas it seems appropriate, therefore, to amend the : Annex by providing for a longer period of validity fc. - e - : ort licences for the cereals in question ; Article 1 Part A of Annex II to Regulation (EEC) No 2042/75 is hereby replaced by the contents of the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 107, 19 . 4. 1984, p . 1 . (') OJ No L 213 , 11 . 8 . 1975, p . 5 . No L 262/6 Official Journal of the European Communities 3 . 10 . 84 ANNEX 'ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For cereals CCT heading No Description Period of validity 10.01 B I 10.02 10.03 10.04 10.05 B 10.07 10.01 B II Common wheat, and meslin Rye Barley Oats Maize , other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Other products listed in Article 1 of Regulation (EEC) No 2727/75 I Until the end of the fourth \ month following that of the I issue of the licence '